Case 2:16-md-02724-CMR Document 1511-2 Filed 09/09/20 Page 1 of 8




                       Exhibit 2
      Case 2:16-md-02724-CMR Document 1511-2
                                      1496-1 Filed 09/09/20
                                                   09/01/20 Page 2
                                                                 1 of 8
                                                                      7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Direct Purchaser Plaintiffs’ Actions:

 Ahold USA, Inc. et al. v. Actavis Holdco U.S.,
 Inc. et al., 16-CB-27241

 Ahold USA, Inc. et al. v. Mylan Inc. et al., 16-
 CM-27241

 Ahold USA, Inc. et al. v. Apotex Corp. et al., 16-
 PV-27241


              PROPOSED PRETRIAL ORDER NO.
   (CASE MANAGEMENT ORDER SCHEDULING DISCOVERY, MOTIONS, AND
     OTHER PROCEEDINGS TO BRING DIRECT PURCHASER PLAINTIFFS’
                  BELLWETHER CASES TO TRIAL)

       AND NOW, this __ day of ____ 2020, upon consideration of the parties’ schedules for the

discovery, motions, and other proceedings to bring to trial Direct Purchaser Plaintiffs’ (“DPPs”)

clobetasol, clomipramine, and pravastatin class-actions, it is hereby ORDERED that the following

schedule will govern the DPPs’ Bellwether Cases.

   A. Fact Discovery Deadlines

       The following deadlines shall govern key fact discovery deadlines in DPPs’ Bellwether

Cases. These deadlines, and all additional deadlines, are listed in Exhibit A.

                                Event                                            Date
 Defendants to use their best efforts to substantially complete            September 1, 2020
 production of Tier 1 custodial documents pursuant to PTO 123.
      Case 2:16-md-02724-CMR Document 1511-2
                                      1496-1 Filed 09/09/20
                                                   09/01/20 Page 3
                                                                 2 of 8
                                                                      7




                               Event                                              Date
 Bellwether defendants’ data production relating to Bellwether            September 30, 2020
 drugs, formulations, and strengths completed.1                         (substantial completion)

                                                                          October 16, 2020
                                                                            (completion)
 Parties participating in depositions meet and confer to plan the         November 2, 2020
 Bellwether deposition schedule, leaving open adding additional
 deponents as document production is completed and documents
 are analyzed.
 Non-bellwether defendants and production of data for non-                 November 2, 2020
 bellwether drugs, formulations, and strengths in the MDL as of         (substantial completion)
 May 1, 2020 (substantial completion)
                                                                          November 23, 2020
                                                                            (completion)
 Defendants to substantially complete production of all custodial         November 16, 2020
 documents pursuant to PTO 123.

 Depositions for all Bellwether Cases begin.2                             November 30, 2020

 Depositions in all Bellwether Cases conclude.                              April 25, 2022


   B. Class Certification Deadlines

       The following deadlines shall govern key events related to class certification in the DPPs’

Bellwether Cases:

                                  Event                                          Date
 Completion of meet and confers regarding page limits and number             July 1, 2021
 of briefs to be filed in support of, or in opposition to, class
 certification.
 Plaintiffs’ motions for class certification in Bellwether Cases, and       August 2, 2021
 expert reports on which they rely for class certification.




       1
         All deadlines beginning in section B and continuing throughout this schedule will not be
possible, and will need to be adjusted, if Bellwether data is not produced by these dates.
       2
         All deadlines in sections B, C, D and E will not be possible, and will need to be
adjusted, if Plaintiffs are limited to deposing Bellwether witnesses only once. In addition, such
deadlines may need to be modified if the limited stay of depositions under PTO 126 (or
subsequent modifications thereof) becomes an obstacle to prioritizing Bellwether depositions.


                                                 2
      Case 2:16-md-02724-CMR Document 1511-2
                                      1496-1 Filed 09/09/20
                                                   09/01/20 Page 4
                                                                 3 of 8
                                                                      7




                                 Event                                             Date
 Depositions of Plaintiffs’ class certification experts conclude. 3          September 20, 2021

 Defendants’ oppositions to class certification, Daubert motions,             October 29, 2021
 and expert reports to be filed on which Defendants rely in
 opposition.

 Depositions of Defendants’ class certification experts conclude.            December 20, 2021

 DPPs’ replies in support of class certification, DPPs’ expert                February 7, 2022
 reports in support of class certification, DPPs’ oppositions to
 Defendants’ Daubert motions, and DPPs’ Daubert motions.

 Defendants’ oppositions to Plaintiffs’ Daubert motions and replies            March 2, 2022
 in support of Defendants’ Daubert motions


 Depositions of any new rebuttal experts conclude.                             March 7, 2022

 Plaintiffs’ replies in support of their Daubert motions                       March 14, 2022

 Hearings on class certification.                                         To be determined by the
                                                                                     Court.
 Deadline for submitting a notice plan and any related requests             Within 30 days of any
 under Fed. R. Civ. P. 23(d)                                                 Order granting class
                                                                           certification under Fed.
                                                                          R. Civ. P. 23(a)-(b), or at
                                                                            such other time as the
                                                                              Court may Order. 4

   C. Merits Experts Deadlines

       The below deadlines shall govern the following key events related to Merit Experts in

DPPs’ bellwether cases:

                               Event                                               Date
 DPPs to serve merits expert reports.                                         January 14, 2022

 Depositions of merits experts conclude.                                       March 1, 2022



       3
          Each expert described in this Bellwether schedule may be deposed only once absent
good cause.
        4
          In connection with a certified class class or settlement class to be certified under Fed. R.
Civ. P. 23(e), a notice plan and any related requests under Fed. R. Civ. P. 23(d) shall be
submitted to the Court for its consideration.


                                                  3
      Case 2:16-md-02724-CMR Document 1511-2
                                      1496-1 Filed 09/09/20
                                                   09/01/20 Page 5
                                                                 4 of 8
                                                                      7




                               Event                                         Date
 Defendants to serve merits expert reports.                              March 18, 2022

 Depositions of Defendants’ merits experts conclude.                      April 29, 2022

 DPPs to serve rebuttal expert reports.                                   May 31, 2022


   D. Deadlines for Motions to Bring Cases to Trial

       The below deadlines shall govern the following key motions required to bring DPPs’

Bellwether Cases to trial:

                                  Event                                      Date
 Completion of meet and confers regarding page limits and number           May 9, 2022
 of briefs to be filed in support of, or in opposition to, summary
 judgment

 Parties may file motions and supporting briefs for summary                June 7, 2022
 judgment.

 Last date to file any motions in limine.                                  July 19, 2022

 Oppositions to any motions for summary judgment to be filed.              July 7, 2022

 Responses to any motions in limine.                                      August 2, 2022

 Replies in support of any motions in limine.                             August 9, 2022

 Replies in support of any motions for summary judgment to be             August 8, 2022
 filed.


   E. Bellwether Trials

       Trial shall proceed on the following schedule for the DPPs’ Bellwether Cases:

                                 Event                                        Date
 Pretrial planning conference to resolve any DPP pretrial matters,      September 8, 2022
 such as voir dire and other trial procedures.                         & September 12, 2022
                                                                           (as needed)

 Jury selection in DPPs’ Bellwether trial.                              September 29, 2022




                                                4
      Case 2:16-md-02724-CMR Document 1511-2
                                      1496-1 Filed 09/09/20
                                                   09/01/20 Page 6
                                                                 5 of 8
                                                                      7




                               Event                                                Date
 Trial begins, opening statements in DPPs’ Bellwether trials.                  October 3, 2022


       For ease of reference, attached is Exhibit A, a sequential schedule that lists all the

deadlines in chronological order with each event labeled.

       It is so ORDERED.



 Dated: September ___, 2020                             BY THE COURT:




                                                        Cynthia M. Rufe, J.




                                                 5
     Case 2:16-md-02724-CMR Document 1511-2
                                     1496-1 Filed 09/09/20
                                                  09/01/20 Page 7
                                                                6 of 8
                                                                     7




    EXHIBIT A – DIRECT PURCHASER PLAINTIFFS’ PROPOSED SCHEDULE

      Date                                              Event
September 1, 2020  Defendants to use their best efforts to substantially complete production
                   of Tier 1 custodial documents pursuant to PTO 123.
September 30, 2020 Bellwether defendants’ data production relating to Bellwether drugs,
                   formulations, and strengths (substantial completion).
October 16, 2020   Bellwether defendants’ data production relating to Bellwether drugs,
                   formulations, and strengths (completion)
November 2, 2020   Parties participating in depositions meet and confer to plan the Bellwether
                   deposition schedule, leaving open adding additional deponents as
                   document production is completed and documents are analyzed.
November 2, 2020   Non-bellwether defendants and production of data for non-bellwether
                   drugs, formulations, and strengths in the MDL as of May 1, 2020
                   (substantial completion)
November 16, 2020 Defendants to substantially complete production of all custodial
                   documents pursuant to PTO 123.
November 23, 2020 Non-bellwether defendants and production of data for non-bellwether
                   drugs, formulations, and strengths in the MDL as of May 1, 2020
                   (completion)
November 30, 2020 Fact depositions for all cases begin.
July 1, 2021       Completion of meet and confers regarding page limits and number of
                   briefs to be filed in support of, or in opposition to, class certification.
August 2, 2021     DPPs file motions for class certification in Bellwether Cases, and expert
                   reports on which they rely for class certification.
September 20, 2021 Depositions of DPPs’ class certification experts conclude.
October 29, 2021   Defendants’ opposition to DPPs’ class certification, Daubert motions
                   regarding DPPs, and any expert reports to be filed on which Defendants
                   rely in opposition.
December 20, 2021 Depositions of Defendants’ class certification experts in DPPs’
                   Bellwethers conclude.
January 14, 2022   DPPs to serve merits expert reports.
February 7, 2022   DPPs’ replies in support of class certification, DPPs’ expert reports in
                   support of class certification, DPPs’ oppositions to Defendants’ Daubert
                   motions, and DPPs’ Daubert motions.
March 1, 2022      Depositions of DPPs’ merits experts conclude.
March 2, 2022      Defendants’ oppositions to DPPs’ Daubert motions and replies in support
                   of Defendants’ Daubert motions
March 7, 2022      Depositions of any new Daubert rebuttal experts conclude in DPPs’
                   Bellwethers.
March 14, 2022     DPPs’ replies in support of their Daubert motions.
March 18, 2022     Defendants to serve merits expert reports in DPPs’ Bellwethers.
To be determined   Hearings on class certification begin.
by the Court.




                                             6
     Case 2:16-md-02724-CMR Document 1511-2
                                     1496-1 Filed 09/09/20
                                                  09/01/20 Page 8
                                                                7 of 8
                                                                     7




       Date                                             Event
Within 30 days of     Deadline for submitting a notice plan and any related requests under Fed.
any Order granting    R. Civ. P. 23(d).
class Certification
under Fed. R. Civ.
P. 23(a)-(b), or at
such other time as
the Court may
Order.
April 25, 2022        Fact Depositions conclude.
April 29, 2022        Depositions of Defendants’ merits experts conclude.
May 9, 2022           Completion of meet and confers regarding page limits and number of
                      briefs to be filed in support of, or in opposition to, summary judgment in
                      DPPs’ Bellwether cases.
May 31, 2022          DPPs’ to file any merits rebuttal expert reports.
June 7, 2022          Parties in DPPs’ Bellwethers may file motions and supporting briefs for
                      summary judgment.
July 7, 2022          Oppositions to any motions for summary judgment in DPPs’ cases to be
                      filed.
July 19, 2022         Last date to file any motions in limine in DPPs’ Bellwether.
August 2, 2022        Responses to any motions in limine in DPPs’ Bellwether.
August 8, 2022        Replies in support of any motions for summary judgment in DPPs’
                      Bellwether cases to be filed.
August 9, 2022        Replies in support of any motions in limine in DPPs’ Bellwether.
September 8, 2022     Final pretrial conference for DPPs’ Bellwethers to resolve all pretrial
& September 12,       matters, such as voir dire and other trial procedures.
2022 (as needed)
September 29, 2022 Jury selection in DPPs’ Bellwether trials.
October 3, 2022    Trial begins, opening statements in DPPs’ Bellwether trials.




                                              7
